The court properly denied the petition seeking discovery from respondent Bright Horizons, a nonparty in the underlying arbitration proceeding, because the parties to the arbitration did not stipulate to conduct discovery of Bright Horizons (see CPLR 3102 [b], [c]; cf. Matter of ACE Am. Ins. Co., 6 Misc 3d 1005[A], 2004 NY Slip Op 51732[U] [Sup Ct, NY County 2004]; Textron, Inc. v Unisys Corp., 138 Misc 2d 124, 126 [Sup Ct, NY County 1987]).
We have considered the Board’s remaining arguments and find them unavailing. Concur — Gonzalez, EJ, Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ.